USDC IN/ND case 3:20-cv-00154-JD-MGG document 38 filed 08/20/21 page 1 of 14


                         UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF INDIANA
                             SOUTH BEND DIVISION

JERRY COPELAND, et al.,         )
                                )
         Plaintiff,             )
                                )
         v.                     )                 No. 3:20-cv-154-JD-MGG
                                )
WABASH COUNTY, INDIANA, et al., )
                                )
         Defendants.            )



                Stipulation to Enter into Private Settlement Agreement
                  Following Notice to the Class and Fairness Hearing

       The parties, in person and by their counsel, stipulate and agree as follows:

                              I.     The history of the case

       1.     This action was filed on February 19, 2020, and sought declaratory and

injunctive relief against the defendants on behalf of three Wabash County Jail detainees, 1

Jerry Copeland, John Whitt, and James Dutton, and a putative class that they sought to

represent pursuant to Rule 23(a) and (b)(2) of the Federal Rules of Civil Procedure.

       2.     The complaint alleged that the conditions of the Wabash County Jail

violated the 14th Amendment of the United States Constitution as applied to pretrial




1      The term “detainee” as used herein is defined as any individual subject to
detention regardless of that person’s status as an arrestee, pretrial detainee, or sentenced
and convicted prisoner.

                                            [1]
USDC IN/ND case 3:20-cv-00154-JD-MGG document 38 filed 08/20/21 page 2 of 14


detainees and the 8th Amendment of the United States Constitution as applied to

convicted persons.

         3.   On May 10, 2021, the Court issued its Opinion and Order concerning class

certification. (Dkt. 35). The Court certified the following class, with Jerry Copeland and

John Whitt as class representatives (as Mr. Dutton was no longer in the Jail at the time

that the plaintiffs filed their renewed Motion for Class Certification [Dkt. 25]), pursuant

to Rule 23(a) and (b)(2) of the Federal Rules of Civil Procedure:

              all persons currently confined, or who will in the future be
              confined, in the Wabash County Jail.

(Dkt. 35 at 17). Kenneth J. Falk and Stevie J. Pactor were named as counsel for the class.

(Id.).

         4.   The defendants deny plaintiffs’ allegations and also deny that conditions in

the Wabash County Jail have violated or currently violate constitutional norms.

         5.   The parties wish to settle this litigation and the disputes between them and

therefore enter this stipulation.

         6.   The class representatives and the class understand and acknowledge that

the defendants’ entry into this private settlement agreement is not, and shall not be

construed as, an admission of liability and imposes no liability on the defendants or any

of their agents, employees, officers, or other persons for any violation of law,

constitutional or otherwise.

         7.   Insofar as the plaintiffs have sought relief under 42 U.S.C. § 1983 for
                                            [2]
USDC IN/ND case 3:20-cv-00154-JD-MGG document 38 filed 08/20/21 page 3 of 14


violations of the United States Constitution, this litigation is subject to the Prison

Litigation Reform Act (“PLRA”), 18 U.S.C. § 3626, et seq. The PLRA imposes certain

requirements on judicially sanctioned agreements made in litigation such as this but

provides that the parties may enter into private agreements which are exempted from the

requirements of the Act. 18 U.S.C. § 3626(c). However, such agreements are not subject

to enforcement under federal law other than through potential reinstatement of the

proceedings, although they are enforceable under state law as breaches of contract. Id.

       8.     Because this case has been certified as a class action, the Court must

determine, pursuant to Rule 23(e) of the Federal Rules of Civil Procedure, whether the

parties’ agreement is a fair, reasonable, and adequate resolution of this matter.

Defendants’ counsel has consulted with the defendants who have given their oral

approval to this Stipulation and class counsel has consulted with the named plaintiffs

who have also given their oral approval. The parties intend, in the near future, to file

another version of the Stipulation with the signatures of defendants and the named

plaintiffs affixed. Although this private settlement agreement has been agreed to by the

above parties, it is not effective until after: (a) notice is given to the class; (b) the Court

conducts the hearing required by Rule 23(e); and (c) the Court determines that the

settlement is fair, reasonable, and adequate. The date of the Court’s determination, if it

makes such determination, is referred to hereafter as “the effective date.”

       9.     Accordingly,     the   defendants     and   class   counsel   understand    and


                                              [3]
USDC IN/ND case 3:20-cv-00154-JD-MGG document 38 filed 08/20/21 page 4 of 14


acknowledge that this private settlement agreement is contingent on the Court finding

that it is fair, reasonable, and adequate. They further understand and acknowledge that

if the Court finds that it is not fair, reasonable, and adequate, their agreements herein are

void, and this document will not impose any obligations on either party.

       10.    If the Court finds that the proposed settlement is fair, reasonable, and

adequate consistent with the requirements of Rule 23(e), this document is deemed a

private settlement agreement under the PLRA.

       11.    This agreement is supported by good and valuable consideration, including

but not limited to, the following. If found to be fair, reasonable, and adequate, the

plaintiff class will agree that they will not seek a permanent injunction or final judgment

in this case. The defendants agree that they will implement the substantive terms of the

Private Settlement Agreement as set out below.

                                 II.    Substantive terms

       12.    The parties agree that the Wabash County Jail (the “existing Jail”) will be

replaced with a new facility as set out in more detail below.

       13.    Accordingly, the parties have set out below a “long-term agreement”

providing for the replacement of the existing Jail and a “short-term agreement” for the

operation of the existing Jail during the construction of the new facility.

                                A.     Long-term agreement

       14.    The defendants agree to construct a new Wabash County Jail facility (the


                                             [4]
USDC IN/ND case 3:20-cv-00154-JD-MGG document 38 filed 08/20/21 page 5 of 14


“new Jail”). This will be done at the earliest opportunity as further set out below.

       15.    Wabash County has selected RQAW as the architect for the new Jail and

Pyramid Consulting, Inc., as construction manager for the new Jail

       16.    Wabash County has selected as a site for the Jail property that it owns

located near the Wabash County Farm.

       17.    The new Jail will have between 250 and 300 permanent beds.

       18.    It is anticipated that ground will be broken for the new Jail during the fall

of 2021 and it will be ready for occupancy in the first quarter of 2023. The parties

recognize that the COVID-19 pandemic and other unforeseen circumstances could

impact the above schedule. They thus agree that the above schedule is not immutable

and that events could occur that would necessitate its modification and extension. If

modifications or extensions become necessary, the defendants will notify class counsel at

the earliest opportunity.

       19.    The parties agree that the new Jail should have sufficient staff to ensure the

health and safety of detainees to the greatest extent possible. At an appropriate time

before the new Jail is opened, the defendants will obtain a written staffing analysis

prepared by a person with the necessary expertise who uses accepted correctional

standards in his or her analysis. Within 14 days of receiving the written staffing analysis,

the defendants will provide class counsel a copy of the same. The defendants shall

endeavor to fully fund and employ the staff positions recommended in the staffing


                                            [5]
USDC IN/ND case 3:20-cv-00154-JD-MGG document 38 filed 08/20/21 page 6 of 14


analysis. In the event they believe that they will not be able to have the recommended

staffing numbers on the personnel table and hired within six months of the opening of

the new Jail they shall provide to class counsel a proposed schedule for funding and

hiring any additional positions.

       20.    The new Jail will not house any detainees until such time as an inspector

from the Indiana Department of Correction’s County Jail Services Division inspects the

new facility and approves the physical structure’s readiness for occupancy and

determines that all necessary requirements of the Indiana County Jail Standards,

currently promulgated at 210 IAC 3-1-1, et seq., are met.

                                B.      Short-term agreement

       21.    Mr. Copeland and Mr. Whitt and the class members recognize that before

the new Jail is opened, the existing Jail will be utilized. The parties thus agree that:

       i.    POPULATION

       22.    All efforts will be made to keep the existing Jail’s population at or below 90

pending the opening of the new Jail.

       23.    In an effort to maintain the existing Jail’s population at or below 90, the

Wabash County Sheriff will, as necessary, house Wabash County detainees in alternate

facilities, including out-of-county facilities. This paragraph shall not require the Sheriff

to disregard or violate orders issued by the Wabash County judiciary.

       24.    When the population of the existing Jail exceeds 90 for more than 5


                                              [6]
USDC IN/ND case 3:20-cv-00154-JD-MGG document 38 filed 08/20/21 page 7 of 14


consecutive days, the Sheriff or his designee shall have 24 hours to notify the following

persons of that fact: (a) all Wabash County judges with criminal jurisdiction; (b) the

Wabash County Prosecutor; (c) the president of the Wabash County Commissioners; (d)

the president of the Wabash County Council; and (e) class counsel. The parties agree that

said notice may be provided electronically, such as by e-mail.

       25.    Together with the notice to the Wabash County judges referenced in

paragraph 24 above, the Sheriff or his designee shall also ask the judges to release a

sufficient number of detainees to reduce the Jail’s population to 90 or less. The parties

understand that that the decision to release any detainee is solely within the discretion of

the Wabash County judiciary.

       26.    Absent an emergency or good cause, detainees will be housed only in cell

blocks and holding cells and not in the Jail’s law library or indoor recreation area, or other

room not designed for the housing of detainees. The Sheriff shall maintain a log

identifying all instances where a prisoner is housed outside of the cell blocks for longer

than 48 hours in each calendar month and shall submit that log to (a) all Wabash County

judges with criminal jurisdiction; (b) the Wabash County Prosecutor; (c) the president of

the Wabash County Commissioners; (d) the president of the Wabash County Council;

and (e) class counsel no later than the second Monday of the following month. This

paragraph shall not require the Sheriff to disregard detainee health and safety. For

purposes of this paragraph “good cause” is defined as: (a) a circumstance particular to


                                             [7]
USDC IN/ND case 3:20-cv-00154-JD-MGG document 38 filed 08/20/21 page 8 of 14


the detainee so that it is in his or her best interest to continue to be housed in this area; or

(b) the best interests of the facility as a whole.

       27.    Detainees who cannot be assigned a permanent bed or a bunk bed in the

existing Jail shall be provided a mattress and either a free-standing bunk bed or a portable

bed (often referred to as a “boat”) upon which to place their mattress.

       28.    If detainees are temporarily housed in a part of the Jail without direct access

to running water and the lavatory, they shall be offered restroom access at least once

every 60 minutes in connection with the visual check performed per 210 IAC 3-1-14(a)(1).

They may also request restroom access at any time and in the absence of an emergency,

restroom access will be provided in 15 minutes or less.

       29.    Any detainee temporarily housed in a part of the Jail without direct access

to running water and the lavatory may request a shower at any time. The request will be

satisfied as soon as possible, but no later than within 8 hours.

       30.    Class counsel will be provided a report on Monday of each week stating the

population of the existing Jail for each day in the seven-day period prior to that time. The

population will be surveyed each day at approximately the same time of day. The time

will be chosen by defendants. The report may be provided to class counsel electronically,

such as by e-mail.

       ii.    RECREATION

        31.   The parties agree that all detainees housed in the existing Jail will be offered


                                               [8]
USDC IN/ND case 3:20-cv-00154-JD-MGG document 38 filed 08/20/21 page 9 of 14


and provided at least three hours of recreation a week in the indoor recreation area within

the existing Jail pursuant to a regular schedule. In the event that the schedule is not

maintained, and the detainees do not receive the requisite hours, this will be reported

within one week to the plaintiffs’ counsel.

       iii.   SUPERVISION

       32.    During the pendency of this agreement jail staff shall conduct a visual

check, not including observation by a monitoring device, of each cell block at least once

every 60 minutes, which checks may be conducted on an irregular schedule and shall be

documented.

                                              C. Staffing

       33.    The parties agree that all efforts will be made to maintain the staffing

positions for correctional staff in the Jail currently authorized by the County and these

positions in the personnel table will not be decreased absent a staffing analysis performed

by a person with the necessary expertise who uses accepted correctional standards in his

or her analysis.

                      C.     Reporting requirements and expert visits

       34.    The parties agree that the defendants will file a progress report with the

Court summarizing relevant developments every 90 days. The first report will be filed

no later than 90 days after the effective date of the Private Settlement Agreement and will

include information from that 90-day period. After the first report, each subsequent


                                              [9]
USDC IN/ND case 3:20-cv-00154-JD-MGG document 38 filed 08/20/21 page 10 of 14


report will only focus on the prior 90-day period. Each report will include at least:

       a.     A summary of the current state of development/construction
              of the new Jail.

       b.     The population of the existing Jail on the date of the report.

       c.     The current staffing of the existing- Jail, including the number
              of full-time and part-time employees, and any positions that
              have been allocated, but are unfilled.

       d.     The number of days in the preceding three months that the
              population in the existing Jail exceeded 90 persons.

       e.     Whether detainees have been offered the three hours a week
              of recreation in the existing Jail’s indoor recreation area as
              stated above, and if not, the cell blocks not offered that
              amount of recreation and the reasons why.

       f.     A summary of all documented reports of detainee violence,
              including violence perpetrated on detainees and jail staff.

                             III.   Attorneys’ fees and costs

       35.    The defendants deny that the named plaintiffs and the class members are

prevailing parties as defined by 42 U.S.C. § 1988. The defendants also deny that the

named plaintiffs are otherwise entitled to recover attorneys’ fees or costs from the

defendants under any federal or state statute or legal theory. However, in the interest of

resolving this litigation, and subject to notice to the class and approval by the Court as

required by Federal Rule of Civil Procedure 23, defendants agree to pay class counsel

attorneys’ fees and costs in the total amount of $20,000.




                                            [10]
USDC IN/ND case 3:20-cv-00154-JD-MGG document 38 filed 08/20/21 page 11 of 14


       36.    This document shall be inadmissible as evidence of the named plaintiffs’ or

the certified class’s entitlement to attorneys’ fees or costs in this action accrued prior to

the effective date of this private settlement agreement under 42 U.S.C. § 1988, a private

attorney general theory, or any other federal or state statute or legal theory.

       37.    Absent a future agreement by the parties otherwise, the named plaintiffs

and the class agree that they are not entitled to attorneys’ fees and costs incurred after the

effective date of this private settlement agreement unless they demonstrate an

independent entitlement under 42 U.S.C. § 1988. However, the named plaintiffs and the

class agree that if the defendants comply with and do not breach the terms agreed herein,

they waive any claim of an entitlement to attorneys’ fees and costs incurred in this action

after the effective date of this private settlement agreement.

                                 IV.    Notice to the class

       38.    The parties acknowledge that Rule 23(e) of the Federal Rules of Civil

Procedure requires that before a class action is dismissed or compromised notice must be

given to all class members prior to approval of any settlement.

       39.    Attached hereto is a proposed class notice prepared by class counsel and

agreed to by defendants’ counsel.

       40.    The parties agree that the notice, if approved by the Court, will be provided

to the class by: (a) hand delivery of the notice by jail officers to each detainee in the

existing Jail on an agreed upon date; and (b) posting a copy of the notice in a prominent


                                             [11]
USDC IN/ND case 3:20-cv-00154-JD-MGG document 38 filed 08/20/21 page 12 of 14


place in each living area of the existing Jail for 30 days. For purposes of subsection (a),

class counsel agrees to provide the defendants with a sufficient number of pre-printed

notices for distribution to the detainees.

       41.    Following the 30-day-notice period specified above, class counsel will

report to the Court and to the defendants as to the comments received by class members

and will make further recommendations as to whether, in their estimation, the Private

Settlement Agreement is an adequate and fair resolution of this matter pursuant to Rule

23(e) of the Federal Rules of Civil Procedure.

       42.    At the current time, class counsel believe that this private settlement

agreement is a just and equitable resolution of the current contested matters in this cause

but wish to hear from the class before giving their final opinion as to this matter.

                                V.     Further proceedings

       43.    As specified, the parties intend this document to be a private settlement

agreement resolving all the contested issues in this cause. After its effective date, all

parties reserve the right to seek a further hearing before the Court if deemed appropriate.

       44.    Absent an emergency, the parties agree that if any of them determine the

need for a further hearing before the Court, their counsel will communicate that fact to

the other’s counsel at least 10 days before making any court filing.

       45.    The parties agree that absent an order from the Court or a subsequent

written agreement by the parties, this private settlement agreement, if deemed to be fair,


                                             [12]
USDC IN/ND case 3:20-cv-00154-JD-MGG document 38 filed 08/20/21 page 13 of 14


reasonable, and adequate and allowed by the Court to go into effect, should remain in

effect until 30 days after the new Jail is occupied, at which time the case should be

dismissed.

       46.     The parties agree that such dismissal should be with prejudice as to this

action only, preventing this action from being revived by the named plaintiffs and any

class member. The parties agree, however, that nothing precludes a future action for

injunctive and declaratory relief brought after this time by a detainee at the new Jail.

                       VI.    Parties’ Further Requests of the Court

       47.     The parties request that this Court find, after the required notice, that this

proposed private settlement agreement is a fair, reasonable, and adequate settlement

pursuant to Rule 23(e) of the Federal Rules of Civil Procedure.




For the plaintiffs:



                                                    /s/ Kenneth J. Falk
                                                    Kenneth J. Falk
                                                    Stevie J. Pactor
                                                    ACLU of Indiana
                                                    1031 E. Washington St.
                                                    Indianapolis, IN 46202
                                                    317/635-4059
                                                    fax: 317/635-4105
                                                    kfalk@aclu-in.org

                                                    Attorneys for Plaintiffs and the Certified
                                                    Class

                                             [13]
USDC IN/ND case 3:20-cv-00154-JD-MGG document 38 filed 08/20/21 page 14 of 14




                                        /s/ Pamela G. Schneeman
                                        (w/ permission)
                                        James S. Stephenson
                                        Pamela G. Schneeman
                                        Joseph A. Samreta
                                        Stephenson, Morow & Semler
                                        3077 E. 98th St.
                                        Suite 240
                                        Indianapolis, IN 46280
                                        317/844-3830
                                        fax: 37/573-4194
                                        jstephenson@stephlaw.com
                                        pschneeman@stephlaw.com
                                        jsamreta@stephlaw.com

                                        Attorneys for Defendants




                                     [14]
